DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 04/15/2021.
•	Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed April 15, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the specification objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 112 rejections due to Applicant’s amendments and remarks.
New claim objections have been entered due to applicant’s amendments
Regarding Applicant’s remarks on page 9, regarding the 35 USC § 112(a) rejection, the remarks are not convincing and the 35 USC § 112(a) is maintained.  The Examiner respectfully points out that although the Specification at [0002] discloses “the device blinks a light-emitting diode (LED) while to let the user know the button has been pressed,” the device being referred to in this passage is an Amazon Dash button, not Applicant’s claimed invention.  The Specification is devoid of any disclosure that the claimed invention 
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-11, that the cited art of record does not teach “collecting by a sensor on the button-based dedicated product ordering electronic device, in response to receiving a confirmation prompt that confirms the action performed in the biometric-enabled IOT device, biometric data associated with the user, the confirmation prompt being a blinking of a light-emitting diode (LED) that indicates that a process has been initiated and the biometric-enabled IOT device is ready to receive the biometric data from the user,” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Gudla discloses collecting by a sensor on the button-based dedicated product ordering electronic device, in response to receiving a confirmation prompt that confirms the action performed in the biometric-enabled IOT device, biometric data associated with the user at least at [0132]-[0136] and FIGs. 10A-10D, disclosing that after reviewing the product, the user may wish to purchase the product.  The user may press the buy button and then perform an action to authenticate details of the payment and the product by way of an authentication mechanism (e.g., fingerprint, or any other known authentication mechanism).  Furthermore, Home Automation discloses the confirmation prompt is a blinking of a light-emitting diode (LED) at least at timestamp 2:00-2:03, when the IOT device Alexa then 
The Applicant further argues, on page 11, that Gudla is by necessity a full function mobile device, and cannot be characterized as either a button-based dedicated product ordering electronic device or being associated with a single product for order that one product.  The argument is not convincing.  As an initial matter, the Examiner respectfully notes that the device of Gulda may be, for example, an electronic device (apparatus), a wearable device, a laptop computer, a desktop computer, a smart television (TV), a smart display, a notebook computer, a notebook, a tablet, a mobile phone, IoT, other forms of data processing device.  (See Gudla at least [0132]), and that the user may press the buy button and then perform an action to authenticate details of the payment (see Gudla at least at [0132]-[0136] and FIG. 10D).  Furthermore, Demry discloses a device being associated with a single product, at least at page 2, disclosing that customers can place orders by pressing a physical button where needed supplies are stored.  The cited art of record therefore discloses the claimed limitations.
The Applicant further argues, on page 11, that Gudla fails to teach that collection of the biometric data is performed in response to the receiving of a confirmation prompt, which is a blinking LED that indicates a process has been initiated and the IOT device is ready to receive the biometric data from the user that confirms the action performed in the IOT device.  The argument is not convincing.  As discussed in the 103 rejection below, Gudla discloses collecting by a sensor on the button-based dedicated product ordering electronic device, in response to receiving a confirmation prompt that confirms the action performed in the biometric-enabled IOT device at least at [0132]-[0136] and FIGs. 10A, 10B, and 10C, disclosing that the user may 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claim 1 recites the limitation “to allow a person to order… with a single a push of a button” at lines 7-8 of the claim.  This is limitation is grammatically incorrect.  Was “a single push of a button” meant here?
Claims 8 and 15 recite similar limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the limited function IOT device” in lines 15-16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0344226 (“Gudla”) in view of “Pressing an IoT button to reorder supplies” by Paul Demery, dated 1/17/2018 https://www.digitalcommerce360.com/2018/01/17/pressing-iot-button-re-order-supplies/ (hereinafter “Demery”), and in further view of “How to Buy Stuff Using Your Voice With Amazon Echo” by Do It Yourself Home Automation, dated 12/29/2015 https://www.youtube.com/watch?v=GvJpdnV5rfU (hereinafter “Home Automation”).
Regarding claim 1, Gudla discloses a computer-implemented method for facilitating a purchase transaction using a biometric-enabled Internet of Things (IOT) device, comprising:
initiating the purchase transaction for the product (The user may receive a notification message that enables a user to select the “Buy” button to purchase a product.  See at least [0133]-[0135] and FIGs. 10A-10C.), 
the biometric IOT device being a button-based dedicated product ordering electronic device designed to allow a person to order the product from an online retailer with a push of a button (The mobile device may be, for example, an electronic device (apparatus), a wearable device, a laptop computer, a desktop computer, a smart television (TV), a smart display, a notebook computer, a notebook, a tablet, a mobile phone, IoT, other forms of data processing device.  See at least [0132].  The user may press the buy button and then perform an action to authenticate details of the payment and the product by way of an authentication mechanism (e.g., fingerprint, or any other known authentication mechanism).  See at least [0132]-[0136]; see at least FIG. 10D, “BUY” and “REVIEW” button 1006.  See also FIGs. 10A, 10B, and 10C; and FIG. 10D, Gesture 1010.  See also [0053], [0130]-[0131], and FIG. 9, steps S904-S910.  The Examiner interprets the IOT device displaying the “BUY” and “REVIEW” button as the IOT device being a button-based dedicated product ordering electronic device.  The Examiner also interprets the IOT device displaying the “BUY” button as the IOT device being designed to allow a person to order a product from an online retailer at the push of a button.); 
collecting by a sensor on the button-based dedicated product ordering electronic device, in response to receiving a confirmation prompt that confirms the action performed in the biometric-enabled IOT device, biometric data associated with the user (In the device configured to manage push messages, the user may receive, on a device, a notification message that includes a display that allows a user to review a product before purchasing.  After reviewing the product, the user may wish to purchase the product.  The user may press the buy button and then perform an action to authenticate details of the payment and the product by way of an authentication mechanism (e.g., fingerprint, or any other known authentication mechanism).  See at least [0132]-[0136]; FIGs. 10A, 10B, and 10C; and FIG. 10D, Gesture 1010.  See also [0053], [0130]-[0131], and FIG. 9, steps S904-S910.  The device may be an Internet of Things (IOT) device.  See at least [0079].  The Examiner interprets receiving a notification message to review , 
the confirmation prompt that indicates that a process has been initiated and the biometric-enabled IOT device is ready to receive the biometric data from the user (The user may press the buy button and then perform an action to authenticate details of the payment and the product by way of an authentication mechanism (e.g., fingerprint, or any other known authentication mechanism).  See at least [0132]-[0136]; FIGs. 10A, 10B, and 10C; and FIG. 10D, Gesture 1010.  See also [0053], [0130]-[0131], and FIG. 9, steps S904-S910.);
authenticating, using the collected biometric data collected by the limited function IOT device, an identity of the user (When a personal authentication input for payment by the user is received while an object is displayed, the device may identify whether the personal authentication input matches with personal authentication information stored in memory of the electronic apparatus.  See at least [0168].  See also [0099]-[0100].);
identifying, based on the identity of the user, an identity-linked financial account of the user (The device may receive identification information regarding whether the personal authentication input of the user matches with the information stored in the server through a server storing payment information, such as virtual currency, mobile currency, and the like.  See at least [0168].); and 
authorizing a payment for the purchase transaction using the identity-linked financial account (The user may use the payment method that is stored in memory of the device and received from another external server.  The server may store payment information such as virtual currency, mobile currency, and the like.  See at least [0167]-[0168].  The purchase of the 

While Gudla discloses initiating the purchase transaction for the product, Gudla does not expressly disclose that initiating the purchase transaction is in response to an action performed by a user on a physical input component of the biometric-enabled IOT device affixed to a product to be purchased.  Furthermore, while Gudla discloses the biometric IOT device, Gulda does not expressly disclose the biometric IOT device is associated with a single product.  Furthermore, while Gudla discloses the biometric IOT device is designed to allow a person to order the product, Gudla does not expressly disclose the biometric IOT device is designed to allow a person to order the product with a single push of a button.  Furthermore, while Gudla discloses a confirmation prompt, Gudla does not expressly disclose that the confirmation prompt is a blinking of a light-emitting diode (LED).

However, Demery discloses initiating, in response to an action performed by a user on a physical input component of the biometric IOT device affixed to a product to be purchased, the purchase transaction for the product; the biometric IOT device is associated with a single product; the biometric IOT device is designed to allow a person to order the product with a single push of a button (Customers can place orders by pressing a physical button where needed supplies are stored.  See at least page 2, paragraph 2.  Demry discloses a Wi-Fi-enabled system, JIS Express, that lets customers simply press a button to activate an internet-connected device and send an order on its way.  See at least page 2.).
From the teaching of Demery, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gudla by attaching a user input to the IOT device of Gudla, as taught by Demery, in order to increase sales and make it easier and faster for customers to access products (see Demery at least at page 2, paragraphs 2-3). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

While Gudla discloses a confirmation prompt, Gudla does not expressly disclose that the confirmation prompt is a blinking of a light-emitting diode (LED).

However, Home Automation discloses the confirmation prompt is a blinking of a light-emitting diode (LED) (When making a purchase with Amazon, the user says “Alexa, reorder Tide Free laundry detergent”.  See at least 1:38-1:43.  The IOT device Alexa then says “To order it, tell me your voice code” while the LED light on the Alexa device changes color to alternate between blue light color and white light color.  See at least 2:00-2:03.  The Examiner interprets the light color alternating between blue and white as blinking LED light.).
From the teaching of Home Automation, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gudla by the confirmation prompt of Gudla to include the blinking LED light as taught by Home Automation, in order to safeguard from random people to use the IOT to make purchases (see Home Automation at least at timestamp 0:28-0:40).

Regarding claim 2, the combination of Gudla, Demery, and Home Automation disclose the limitations of claim 1, as discussed above, and Gudla further discloses the purchase transaction includes a purchase of a product or service (After reviewing the product, the user may wish to purchase the product.  See at least [0132]-[0136]; FIGs. 10A, 10B, and 10C.).

Regarding claim 3, the combination of Gudla, Demery, and Home Automation disclose the limitations of claim 1, as discussed above, and Demery further discloses the input component includes a physical button located on the biometric-enabled IOT device (Customers can place orders by pressing a physical button where needed supplies are stored.  See at least page 2, paragraph 2.).
From the teaching of Demery, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gudla by attaching a button to the IOT device of Gudla, as taught by Demery, in order to increase sales and make it easier and faster for customers to access products (see Demery at least at page 2, paragraphs 2-3). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 4, the combination of Gudla, Demery, and Home Automation disclose the limitations of claim 3, as discussed above, and Demery further discloses the initiating further comprising pressing the physical button located on the biometric-enabled IOT device (Customers can place orders by pressing a physical button where needed supplies are stored.  See at least page 2, paragraph 2.).
From the teaching of Demery, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gudla by attaching a user button to the IOT device of Gudla, as taught by Demery, in order to increase sales and make it easier and faster for customers to access products (see Demery at least at page 2, paragraphs 2-3). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 6, the combination of Gudla, Demery, and Home Automation disclose the limitations of claim 1, as discussed above, and Gudla further discloses charging the identity-linked financial account to complete the purchase transaction (The user may use the payment method that is stored in memory of the device and received from another external server.  The server may store payment information such as virtual currency, mobile currency, and the like.  See at least [0167]-[0168].  The purchase of the product may then be completed and the completion of the transaction may be confirmed.  See at least [0137]-[0138].  See also [0072], [0090], and [0169].  The Examiner interprets using the payment method to complete the purchase as “charging the identity-linked account.”).

Regarding claim 7, the combination of Gudla, Demery, and Home Automation disclose the limitations of claim 1, as discussed above, and Gudla further discloses transmitting a receipt to the user related to the purchase transaction (The push notification manager 306 provides transaction confirmation message within the notification area in operation S912, and thereby the user upon confirmation of the transaction clears the push message in operation S914.  See at least [0131] and FIG. 9, steps 912-914.  See also FIG. 10E, Order Summary Graphical Element 1004.).

Claim 8 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Gudla discloses a computer program product for facilitating a purchase transaction using a biometric- enabled Internet of Things (IOT) device, the computer program product comprising a non-transitory computer readable storage media, and program instructions stored on the non-transitory computer readable storage media, that cause at least one computer device to perform claimed functions (See at least [0093]). 

Claim 9 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 10 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 13 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. And Gudla discloses a system for facilitating a purchase transaction using a biometric-enabled Internet of Things (IOT) device, comprising: a memory medium comprising instructions; a bus coupled to the memory medium; and a processor coupled to the bus that when executing the instructions causes the system perform claimed functions (See at least [0093]).

Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Gudla in view of Demery, in further view of Home Automation, and in further view of US 9,485,252 (“Wane”).
Regarding claim 5, the combination of Gudla, Demery, and Home-Automation disclose the limitations of claim 1, as discussed above.  Gudla does not expressly disclose the authenticating further comprising transmitting the biometric data to an Aadhaar-enabled biometric identification system to authenticate the user.

However, Wane discloses the authenticating further comprising transmitting the biometric data to an Aadhaar-enabled biometric identification system to authenticate the user (After the biometric capture process, the end-user may be requested to provide a unique ID (e.g., an email address) and a secret password. The end-user may also then be asked to provide a unique government identification number. In India, for instance, such government identification can be the Aadhaar (a 12-digit individual identification number issued by the Unique Identification Authority of India (UIAI) on behalf of the Government of India). The government ID may be used by a managing entity as a reference that may be checked against a third party database.  See at least Col. 17, lines 10-20.  A multi-factor authentication scheme may also be utilized. The factors relied upon in ne such scheme may include who the user is (biometric signature), what they know (a username, password and a government issued ID), and what they have (the device).   See at least col. 18, lines 25-42.  ).
From the teaching of Wane, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gudla by authenticating with an Aadhaar-enabled biometric identification system in order to enhance security of consumer transactions (see Wane at least at col. 14, line 45 to col. 15, line 2).  

Claim 12 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,498,598 (“Sanchez”) discloses an Internet of Things button that may be linked to a user account and, when the button is pressed or clicked, may trigger execution of program code or program code function linked to the user account.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        /ELDA G MILEF/Primary Examiner, Art Unit 3694